Citation Nr: 1502625	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertrophic cardiomyopathy with lightheadedness, dizziness, and chest tightness (referred to as a heart disability). 

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).

3.  Eligibility for non-service connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran has a clinical diagnosis of hypertrophic cardiomyopathy, a heart disability.  However, a heart disability was not manifested during active service or within one year of service discharge; and there is no medical evidence suggesting it is otherwise etiologically related to the Veteran's active service.

2.  The Veteran is not service connected for any disabilities.   

3.  The Veteran's active service was not during a period of war. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

2.  The criteria for a TDIU has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a) (2014).

3.  The Veteran's military service does not meet the service eligibility requirements for non-service-connected pension.  38 U.S.C.A. §§ 101, 1521(a), (j) (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.17, 3.314(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

A.  Legal Criteria

Service connection for any disability on a direct basis requires competent evidence of (1) the existence of a current disability; (2) a disease or injury incurred or aggravated in service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Service connection may be also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as the Veteran's claimed heart disability, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Analysis

As seen in the extensive medical record obtained by VA including Social Security Administration records, the Veteran has hypertrophic cardiomyopathy, a disease that causes the heart muscle to thicken making it difficult to pump blood.  The Veteran claims that he has had shortness of breath, lightheadedness and fatigue, which are attributable to this heart disability.  The diagnosis of the heart disability dates back to 1996, more than 12 years after service, while he was under the care of Dr. B. R. 

The Veteran's service treatment records are silent for any heart disability or associated symptoms.  At the Veteran's October 1979 enlistment examination, he was in good health with no heart issues reported.  Several sick call visits attended by the Veteran during his service were also negative for any issues related to his heart.  At his separation examination in October 1983, there continued to be no reports of heart issues either noted by the Veteran or observed by the examining official.   However, there was a complaint of dizziness on the Veteran's October 1983 Report of Medical History (separation).  

The Veteran claims that his heart disability is related to military service because he had similar symptoms, specifically lightheadedness and dizziness, during service as he presently experiences.  Although a layperson is competent to report on the onset and continuity of his symptomatology, such as dizziness, lay statements regarding the etiology of a condition are limited to circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Here, the etiology of a heart disability is a medically complex situation that requires specialized knowledge and expertise, which the Veteran lacks.  The symptoms claimed by the Veteran are vague and could be attributable to a number of medical conditions.  In other words, dizziness is not just indicative of a heart condition, such that the complaint of dizziness in service indicates perhaps he had a heart condition at that time.  Rather, the only competent opinion of record is from one of the Veteran's treating physicians, Dr. B. R., who attributed the Veteran's lightheadedness to an acute condition related to his ears during a post-service examination.  In a July 1996 progress note, Dr. B. R. noted that he thought the vertigo was a problem in his ears and may have been related to a viral infection since the dizziness dissipated once the viral infection resolved.   

The Veteran's claimed symptoms have also been attributed to the Veteran's strenuous work schedule and issues unrelated to his heart disability.  Post-service, the Veteran worked as a plant operator for Dodge.  He primarily worked the graveyard shift working 70 to 80 hours per week doing physically strenuous work.   In March 1998, after the Veteran was put on work restriction and later terminated from his job, Dr. B. R. noted the Veteran's problems with lightheadedness, shortness of breath, and fatigue.  Dr. B. R. opined that "[his] sense is that a good bit of his problem is not necessarily related to hypertrophic cardiomyopathy, but clearly the type of work he was doing would not be compatible with the disease." As to these symptoms, the physician opined that he could not "implicate them as being caused by his [heart] disease."  He further opined that "[he did] not know [if] his symptoms will improve since [he did not] think they are related to his [heart disability]."  The doctor also opined that he thought the Veteran's issues with shortness of breath were "functional."  He reported that the Veteran "had a lot of sighing," but there is no good reason he had that degree of dyspnea  

Therefore, in summary, although the Veteran argues the in-service complaint of dizziness showed onset of his heart condition during service, he is not competent to provide such an opinion, and the medical evidence does not suggest such a relationship is possible.  In addition to Dr. B.R.'s statements the Board notes that over the course of the Veteran's 20+ year treatment history, including treatment from his local VA Medical Center and several private treatment providers, that the Veteran never once indicated to any treating physician or medical professional that he thought his heart disability was related to symptoms he experienced during military service, and no medical professional made specific statements relating his heart disability to military service.  

With the only evidence of record in support of nexus or a presumption of such being the Veteran's lay statements, and medical evidence of record to the contrary, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection.  Accordingly, the claim is denied. 


II.  TDIU

The Board recognizes that the Veteran has been found disabled by the Social Security Administration (SSA) due to his claimed heart condition.  The Veteran seeks to use the favorable SSA disability decision as evidence in support of a claim for a TDIU.  

A finding of a TDIU is based on a different standard than used by SSA.  SSA bases disability on a claimant's maximum residual functional capacity (MRFC), and whether there is substantial gainful activity that could be performed with that MRFC.  A claim for a TDIU focuses on unemployability based on impairments caused by service-connected disabilities.  A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  Per the record, the Veteran has not been service connected for any disabilities.  Accordingly, there is no basis as to evaluate the Veteran's claim.  If at a future date, the Veteran is service-connected for a disability, VA may revisit this claim at the Veteran's request, implied or explicit. 


III.  Non-Service Connected Pension

The Veteran's military service does not meet the threshold service eligibility requirements for a non-service-connected pension   38 U.S.C.A. §§ 101, 1521(a), (j) (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.17, 3.314(b) (2014).  A threshold requirement for entitlement to a non-service connected pension requires that the Veteran have 90 or more days of service during a period of war. 38 U.S.C.A. § 1521(j).  Qualifying periods of war are: the Mexican border period (May 9, 1916 through April 5, 1917), World War I (April 6, 1917 through November 11, 1918), World War II (December 7, 1941 through December 31, 1946), the Korean conflict (June 17, 1950 through January 31, 1955), the Vietnam era, and the Persian Gulf War. The Vietnam era is the period beginning on February 28, 1961 and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  In all other cases, the Vietnam era is the period beginning on August 5, 1964 and ending on May 7, 1975.  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.2, 3.3(a)(3).

Findings by the United States service department verifying a person's service are binding on VA for purposes of establishing service in the U.S. Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Veteran's Report of Discharge (DD Form 214) reflects that he entered active service on November 1979 and was discharged from active service on November 1983.  These dates fall outside of any known period of war.  The Veteran does not contend that he has qualifying service.   Without wartime service, he is ineligible for non-service-connected pension benefits. 38 U.S.C.A. § 1521(j).  Accordingly, the Veteran's claim for a non-service-connected pension is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


IV.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to claims for service connection, a non-service connected pension, and a TDIU in a March 2010 notice.  As the contents of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment and personnel records, VA and private treatment records, and records from the Social Security Administration have been obtained and associated with the claims file.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has not been provided an examination to assess the etiology of his heart disability, and VA is not required to do so.  The Veteran has a current heart disability, but there is no record of a heart disability or associated symptoms during his service.  Post-service records reflect treatment of a heart disability beginning about 12 years after the Veteran's discharge, but there is no evidence linking this disorder to the Veteran's service, other than the Veteran's own recent statements.  The evidence of record, as set forth and analyzed above, contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There must at a minimum be competent evidence suggesting an association between the post-service diagnosis of a heart condition and the in-service complaints.  There is none here.  Accordingly, there is no duty to afford the Veteran an examination.  

VA also does not have a duty to seek additional evidence pertaining to the Veteran's service connection claim as asserted by the Veteran's representative to include lay statements from friends and family.  The record already contains written statements from the Veteran's family members, including April 2010 statements from his stepdaughter and friends.  The Board notes that the Veteran's stepdaughter is a registered nurse, an individual who presumably has the requisite medical knowledge to assess the etiology of a condition.  However, the stepdaughter did not provide any assessment as to the etiology of his condition, but rather restricted her statements as to the Veteran's treatment for the heart condition and how the disability affects him on a day-to-day basis.   The statement from the stepdaughter and the Veteran's friends do not provide the necessary information to support nexus.  

The Board is also not required to blindly ask the Veteran for medical records covering the period from 1983 to 1996.  He was sent a proper VCAA notification letter that asked him to identify relevant medical treatment.  To date, the Veteran has not indicated that there are any outstanding records not already obtained by VA or treatment providers that should be pursued.  If the Veteran's representative has such information, he should either provide those records directly or provide sufficient information so VA may search and attempted to associate this evidence with the claims file.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.






ORDER

Service connection for a hypertrophic cardiomyopathy is denied. 

A TDIU is denied. 

Eligibility for non-service connected pension is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


